DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric C. Arnell on August 18, 2022.
Listing of Claims:
Claim 1 (Previously Presented):  The base station of claim 21, wherein the processor is configured to configure the transmission group based on information provided by at least one of the UEs of the transmission group;
wherein the processor is configured to select a lead UE of the transmission group or receive information about the lead UE from at least one of the UEs in the transmission group, and 
wherein the processor selects the lead UE based on at least one of the following options:
a quality of an uplink connection from the lead UE to the base station,
a decision of the base station, or 
reuse of existing concepts.
Claim 2 (Previously Presented):  The base station of claim 21, wherein the processor is configured to:
configure the transmission group with respect to sidelink feedback for transmission from non-lead UEs of the transmission group to a lead UE of the transmission group,
wherein the at least two UEs comprise the non-lead UEs and the lead UE.
Claims 3–5 (Canceled).
Claim 6 (Previously Presented):  The base station of one of claim 21, wherein the processor is configured to form a common beam covering the UEs of the transmission group or separate beams for at least two of the UEs in the transmission group.
Claim 7 (Previously Presented):  The base station of claim 21, wherein the processor is configured to configure the transmission group based on at least one of the following options:
channel conditions between at least two of the UEs of the transmission group or based on channel conditions from the base station to at least one of the UEs of the transmission group; or
an ability of at least two of the UEs to communicate with each other.
Claim 8 (Previously Presented):  The base station of claim 21, wherein the processor is configured to assign to the UEs of the transmission group:
non-interfering resources for orthogonal transmission via a sidelink,
overlapping resources for the non-orthogonal transmission via the sidelink, or
resources providing multi-hop transmission via the sidelink. 
Claim 9 (Canceled).
Claim 10 (Previously Presented):  The base station of claim 21, wherein the transmission group information of the feedback comprises at least one of the following: 
channel state information (CSI), channel quality indicator (CQI), reference signal received power (RSRP), reference signal received quality (RSRQ), beam index, CSI reference signal resource index, CRI, synchronization signal / physical broadcast channel block (SSB) index, precoding matrix identifier (PMI), rank identifier (RI), or vehicle to everything (V2X) specific information comprising: speed, direction, size of group, UE positions or inter-vehicle distances. 
Claim 11 (Previously Presented):  The base station of claim 21, wherein the processor is configured to determine a block error rate (BLER), or a packet reception ratio (PRR) for the transmission group.
Claim 12 (Previously Presented):  The base station of claim 11, wherein the processor is configured to provide a group BLER over all of the UEs of the transmission group that satisfies an overall target BLER or UE-specific target BLERs.
Claim 13 (Canceled).
Claim 14 (Canceled).
Claim 15 (Currently Amended):  A system comprising: the base station of claim 21; and a user equipment (UE), the user equipment comprising:  a memory configured to store computer-executable instructions and a processor configured to execute the instructions, wherein when the instructions are executed by the processor the UE is configured to: 
receive the signal from the base station 
Claim 16 (Currently Amended):  The system [[UE]] of claim 15,
wherein the signal comprises information about a lead UE configuration or a non-lead UE configuration. 
Claim 17 (Currently Amended):  The system [[UE]] of claim 16,
wherein the signal comprises information about a sidelink feedback for transmission to be sent to the base station from non-lead UEs of the transmission group to a lead UE of the transmission group, the UEs comprising the non-lead UEs and the lead UE.
Claim 18 (Currently Amended):  The system [[UE]] of claim 17, wherein when the instructions are executed by the processor the UE is further configured to:
transmit information about the lead UE of the transmission group to the base station.
Claim 19 (Currently Amended):  The system [[UE]] claim 15,
wherein the information from the base station about the feedback is based on sidelink channel conditions between the UEs of the transmission group and based on uplink channel conditions from the UEs of the transmission group to the base station.
Claim 20 (Currently Amended):  The system [[UE]] of claim 15, wherein when the instructions are executed by the processor, the UE is configured to report the feedback to the base station based on aggregated group feedback or based on non-aggregated group feedback.
Claim 21 (Previously Presented):  A base station, the base station comprising:
a processor configured to determine or configure a transmission group comprising at least two user equipments (UEs); and 
a transceiver configured to transmit a signal to at least one of the UEs in the transmission group, wherein the signal comprises information about a feedback to be received from at least one of the UEs in the transmission group,
wherein the feedback comprises information about the UEs in the transmission group,
wherein the processor is further configured to configure the lead UE, of the UEs, of the transmission group for aggregated group feedback or for non-aggregated group feedback,
wherein the aggregated group feedback is based on: 
feeding back a weighted mean, a normal mean, a maximum, a minimum, or a median of a CQI, an RSRP, or an RSRQ of all of the UEs of the transmission group; 
feeding back a differential group CQI, RSRP, or RSRQ, which is based on a predefined or configured reference; 
an associated beam index, CRI index, or an SSB index for a reported CQI, RSRP, or RSRQ; or 
a CQI, RSRP, or RSRQ for which a predefined or configured relationship to a beam index, CRI index, or SSB index exists, and
wherein the non-aggregated group feedback is based on at least one of the following options:
differential CQI, RSRP, or RSRQ based reporting for CQI, RSRP, or RSRQ of the other ones of the UEs of the transmission group;
concatenating the CQI, RSRP, or RSRQ of the UEs of the transmission group according to a CRI index or beam index order or according to an order configured by signaling.
Claim 22 (Previously Presented):  The base station of claim 1, wherein the decision of the base stations is based on channel conditions to the at least two UEs of the transmission group.
Claim 23 (Previously Presented):  The base station of claim 1, wherein the existing concepts are from a platooning use case.


Allowable Subject Matter
Claims 1, 2, 6-8, 10-12, 15-23 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:         
With respect to the allowed independent claims 21:
 	The closest prior art, EP3079382 teaches: 
“A base station (Fig. 1; eNB 16), the base station comprising: a processor (a processor is an inherent feature for base station) configured to determine or configure a transmission group comprising at least two user equipment’s (UEs) (Configuration of all mobile devices (UE-A and UE-B) for the inventive procedure, Para. [0044] and these UEs may have been configured to form a D2D-Cluster, Para. [0069]); and a transceiver (a transceiver is an inherent feature for base station) configured to transmit a signal to at least one of the UEs in the transmission group (i.e., configuration message in figures 2, 4, 8 and 13), wherein the signal comprises information about a feedback to be received from at least one of the UEs in the transmission group (The solid arrow "configuration message" 32……in the context of the present invention "configuration" may comprise three aspects: Appointment/Selection of a D2D-Cluster Representative (role negotiation). Configuration/Selection of consolidation algorithms (filtering, pre-processing, etc.) for feedback regarding multicast reception and/or measurements. Configuration of a D2D-Cluster internal "re-transmission" function for multicast data based on a feedback indication mechanism, Paras. [0045]-[0046]), wherein the feedback comprises information about the UEs in the transmission group (i.e., common measurement reports, Para. [0072]-[0073]), wherein the processor is configured to configure the transmission group based on information provided by at least one of the UEs of the transmission group (The invention enables transmission of measurement reports in the context of MDT), feedback on multicast reception (for instance in the context of SC-PTM), other c-plane type messages, for instance messages needed for efficient radio resources utilization and network management purposes, over the PC5 interface thereby mitigating the deficiencies experienced by UEs that are lacking the required uplink resources or that are residing in RRC_IDLE or that are temporarily out of network coverage, Para. [0022]).”
 	However, EP3079382 does not teach or suggest the following novel features:
 	“wherein the aggregated group feedback is based on: feeding back a weighted mean, a normal mean, a maximum, a minimum, or a median of a CQI, an RSRP, or an RSRQ of all of the UEs of the transmission group; Page 6 of 12Filed April 27, 2022Attorney Docket No. HW753169 feeding back a differential group CQI, RSRP, or RSRQ, which is based on a predefined or configured reference; an associated beam index, CRI index, or an SSB index for a reported CQI, RSRP, or RSRQ; or a CQI, RSRP, or RSRQ for which a predefined or configured relationship to a beam index, CRI index, or SSB index exists, and wherein the non-aggregated group feedback is based on at least one of the following options: differential CQI, RSRP, or RSRQ based reporting for CQI, RSRP, or RSRQ of the other ones of the UEs of the transmission group; concatenating the CQI, RSRP, or RSRQ of the UEs of the transmission group according to a CRI index or beam index order or according to an order configured by signaling”, in combination with all the recited limitations of the claim 21.
 	Claims 1, 2, 6-8, 10-12, 15-20, 22 and 23 are allowed as those inherit the allowable subject matter from claim 21.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641